Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered June 2, 2016. The order and judgment, inter alia, granted the motion of defendant Town of Irondequoit for summary judgment dismissing the amended complaint against it and for partial summary judgment with respect to the second through fourth counterclaims. It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Centra, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.